PER CURIAM.
This is an appeal from a summary judgment removing one count of appellants’ three count complaint against the appel-lees/defendants below.
The question presented is whether the dismissed count for fraud and deceit represents a claim distinct and independent of the remaining counts. Piecemeal appeals should not be permitted where claims are legally interrelated and in substance involve the same transaction. Mendez v. West Flagler Family Association, Inc., 303 So.2d 1 (Fla.1974).
In the instant case, the legal and factual issues that are pertinent to the dismissed count, as well as the remaining two counts, are so interrelated and intertwined that they are virtually indistinguishable. These claims clearly meet the Mendez criteria and thus a dismissal of one count is not a final judgment dispositive of an independent cause of action.
Accordingly, the appeal is dismissed.
*376DOWNEY and HURLEY, JJ., and UP-CHURCH, JOHN J., Associate Judge, concur.